343 S.E.2d 573 (1986)
STATE of North Carolina
v.
Carl Anderson PAIT.
No. 8516SC1292.
Court of Appeals of North Carolina.
June 3, 1986.
*575 Atty. Gen. Thornburg by Asst. Atty. Gen., James Peeler Smith, for the State.
Appellate Defender Hunter by Asst. Appellate Defender Geoffrey C. Mangum, for defendant-appellant.
PHILLIPS, Judge.
The only issue before us is whether defendant entered his guilty plea voluntarily and knowingly or whether it was coerced by the trial judge in violation of defendant's constitutional rights to a fair trial and effective assistance of counsel. At the hearing on the motion defendant had the burden of establishing the facts essential to his claim by a preponderance of the evidence. G.S. 15A-1420(c)(5). The findings made by the trial court are binding if they are supported by any competent evidence, State v. Stevens, 305 N.C. 712, 291 S.E.2d 585 (1982), and the trial court's ruling on facts so supported may be disturbed only when there has been a manifest abuse of discretion, State v. Sprinkle, 46 N.C.App. 802, 266 S.E.2d 375, disc. rev. denied, 300 N.C. 561, 270 S.E.2d 115 (1980), or when it is based on an error of law. State v. Wheeler, 249 N.C. 187, 105 S.E.2d 615 (1958). The facts in this case are not in substantial dispute; the only question is whether they show a violation of defendant's constitutional rights. In our opinion the facts do show such a violation and the trial court erred in concluding to the contrary.
Essential to the preservation of the constitutional guarantee of a fair trial is the right of a criminal defendant to plead *576 not guilty and force the State to establish his guilt beyond a reasonable doubt. State v. Lewis, 274 N.C. 438, 164 S.E.2d 177 (1968). "No other right of the individual has been so zealously guarded over the years and so deeply embedded in our system of jurisprudence as an accused's right to a jury trial." State v. Boone, 293 N.C. 702, 712, 239 S.E.2d 459, 465 (1977). By pleading guilty a defendant not only relieves the State of its burden but also waives many of his own rights, including the right to have a jury determine his guilt. The right to plead not guilty is absolute and neither the court nor the State should interfere with the free, unfettered exercise of that right; its surrender by a plea of guilty must be voluntary and with full knowledge and understanding of the consequences. Brady v. U.S., 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970); State v. Ford, 281 N.C. 62, 187 S.E.2d 741 (1972). To guard against the violation of this right Article 58 of Chapter 15A of the North Carolina General Statutes was enacted. While G.S. 15A-1021(a) specifically allows the trial judge to participate in plea bargain discussions, G.S. 15A-1021(b) specifically forbids any representative of the State from improperly pressuring a defendant into a plea of guilty or nolo contendere. A guilty plea that is procured through threats or intimidation is constitutionally invalid. State v. Benfield, 264 N.C. 75, 140 S.E.2d 706 (1965). In Benfield, the trial judge after trial began indicated to defense counsel that if the jury found defendant guilty, as he believed it would do, he would be inclined to give defendant a long, active sentence. Defendant, who knew that his co-defendant had pleaded guilty and received a suspended sentence, changed his plea to guilty and when asked by the court indicated that it was freely made. In a per curiam opinion the Supreme Court held that defendant changed his plea because of what the trial judge said and that it was not done voluntarily under the circumstances. We believe that Benfield clearly controls this case. Though Judge Bailey did not explicitly threaten defendant with a longer sentence, that he influenced him to plead guilty is clear from the court's findings and the evidence supporting them. Indeed, the self-evident purpose and effect of the judge's remarks was to provoke a plea of guilty; and Judge Ellis should have so concluded as a matter of law. That a trial judge's unguarded remarks may unduly affect jurors is commonly known by the profession and has been noted by our courts many times; it is just as well known that such remarks can also unduly affect those whose punishment, if any, for crime will be determined by the one making the remarks. Thus the judgments of conviction based on the involuntary pleas of guilty are vacated and the cases are remanded to the Superior Court for a new trial.
Though involuntariness of the plea is sufficient to warrant a new trial, the course taken by the judge also denied defendant the effective assistance of counsel. A criminal defendant is entitled to the assistance of counsel at all critical stages of the criminal trial process, including arraignment. State v. Sanders, 294 N.C. 337, 240 S.E.2d 788 (1978); G.S. 15A-942. In order to effectuate this right defense counsel must be allowed reasonable time and opportunity for preparation. State v. Moore, 39 N.C.App. 643, 251 S.E.2d 647, appeal dismissed, 297 N.C. 178, 254 S.E.2d 39 (1979). In this case, as the found facts plainly show, because of the unusual celerity with which the State and court moved defendant's counsel was not, and could not have possibly been, prepared to effectively advise and assist his client as Judge Bailey appointed him to do. The constitutional requirement for the assistance of counsel is not satisfied merely by an order of appointment; counsel must be given the opportunity to both advise and assist the defendant and neither can be done without knowledge of the case, which defendant's counsel did not have and had no opportunity to get.
Vacated and remanded.
BECTON and COZORT, JJ., concur.